Citation Nr: 1102665	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  03-35 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), including on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, daughter and son.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to 
October 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2002 and September 2003 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

Initially, there were ten claims on appeal to the Board.  In 
February 2008, as support for his claims, the Veteran and several 
of his family members testified at a hearing at the Board's 
offices in Washington, DC, before the undersigned judge 
(Central Office hearing).  During the hearing, the Veteran 
withdrew from the appeal his claim for service connection for a 
right hip disorder.  See the hearing transcript at pages 18-19.  
So that claim was no longer at issue.  See 38 C.F.R. § 20.204 
(2010).  Also during the hearing, he submitted additional 
evidence and waived his right to have the RO initially consider 
it.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

After that February 2008 hearing, the Veteran was given 60 
additional days to submit other supporting evidence, but he did 
not.

The Board subsequently issued a decision in June 2008 denying 
several of the claims on appeal, for service connection for 
neuropathy in his feet and for right shoulder and thoracic/back 
disorders, including secondary to his bilateral pes planus.  As 
well, the Board denied his claim for an initial compensable 
disability rating for his major depressive disorder and dysthymic 
disorder.  Whereas the Board remanded his remaining four claims 
for further development and consideration.



In another decision since issued in January 2010, the Board 
determined there was not new and material evidence and, 
therefore, denied the Veteran's petitions to reopen his claims 
for service connection for bilateral (i.e., right and left) knee 
and left hip disorders.  But the Board again remanded his 
remaining TDIU claim to the RO, via the AMC, for still further 
development - including especially to have him reexamined to 
reassess the severity of his service-connected disabilities and 
determine whether these disabilities (and only these 
disabilities) preclude him from obtaining and maintaining 
substantially gainful employment so as to, in turn, warrant 
granting a TDIU.

This requested development since has been completed and this 
remaining claim for a TDIU is again before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are bilateral 
pes planus, rated as 
30-percent disabling; bilateral tinea pedis, rated as 
noncompensable (i.e., 0-percent disabling); and major depressive 
disorder with features of dysthymic disorder, also rated as 
noncompensable.

2.  Effectively since October 8, 1993, he has had a combined 
rating of 30 percent.

3.  The evidence of record indicates he was last employed in 1999 
as a bank clerk but stopped working on account of a myocardial 
infarction (i.e., heart attack).

4.  He resultantly was granted Social Security disability, 
effective from November 1999, as a result of his coronary artery 
disease and back disorders, so not because of his service-
connected disabilities.

5.  A VA compensation examiner indicated in the report of a July 
2010 mental health examination that the Veteran would be capable 
of returning to work with appropriate motivation, although he may 
not be able to handle a task that requires extensive physical 
labor.

6.  Another VA compensation examiner, who subsequently evaluated 
the Veteran in August 2010, agreed that he would not be able to 
maintain substantially gainful employment in a moderately 
physical job, but that it was unclear as to why he could not 
obtain and maintain gainful employment in a sedentary job due to 
the limitations of his feet.

7.  So the most probative (meaning competent and credible) 
evidence indicates his service-connected disabilities are not so 
severe as to preclude him from obtaining and maintaining all 
forms of substantially gainful employment.

8.  There also is no indication his service-connected 
disabilities require frequent hospitalization or markedly 
interfere with employment - that is, above and beyond that 
contemplated by the schedular ratings assigned for these 
disabilities, or otherwise render impractical the application of 
the regular rating schedule standards.


CONCLUSION OF LAW

The criteria are not met for a TDIU, including warranting 
referral for extra-schedular consideration.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 
4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful. Id., at 1705-06.  The Supreme Court stated 
that it had "warned against courts' determining whether an error 
is harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, based 
upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).



The Veterans Court further held in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), that for an increased-compensation claim (so 
including a claim for a TDIU), 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez- 
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing 
to inform the Veteran to submit evidence demonstrating the effect 
that a worsening of his disability has on employment, is found in 
an increased rating claim, his burden to demonstrate prejudice at 
the Court (CAVC) level does not shift to VA unless notice is not 
provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 
2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 
C.F.R. § 3.159(b)(1) were sent to the Veteran in May and June 
2004, and again in January and April 2006.  The April 2006 letter 
informed him of the disability rating and effective date elements 
of his claim.  See Dingess/Hartman, supra.  And although he was 
not informed of these disability rating and effective date 
elements of his claim prior to the initial adjudication of his 
claim in September 2002, so not in the preferred sequence, since 
providing this required VCAA notice in April 2006, the AMC has 
readjudicated his claim in the April 2009 and October 2010 SSOCs 
- including considering additional evidence received in response 
to that additional notice and since the initial rating decision 
at issue and SOC.  So the timing error in the provision of that 
additional notice, since it did not precede the initial 
adjudication of the claim but was, instead, post-adjudicatory, 
has been rectified because the claim has been reconsidered since 
providing this additional notice.  That is to say, this timing 
error in the provision of this notice is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his 
service treatment records (STRs), Social Security Administration 
(SSA) records, hearing testimony and VA treatment records in 
support of his claim.

In addition, following and as a result of the Board's June 2008 
and January 2010 remands, the AMC arranged for a VA compensation 
examination for opinions concerning whether the Veteran is 
unemployable (i.e., incapable of obtaining and maintaining 
substantially gainful employment) on account of his service-
connected disabilities.  As the Court indicated in Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a 
claim for a TDIU without producing evidence, as distinguished 
from mere conjecture, showing the Veteran can perform work that 
would produce sufficient income to be other than marginal.  See, 
too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  Two 
VA physicians designated to comment on this determinative issue 
gave their opinions in July and August 2010.  Therefore, the 
Board is satisfied there was substantial compliance with its 
January 2010 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Consequently, the Board finds that VA has provided all 
assistance required by the VCAA and that appellate review may 
proceed without prejudicing the Veteran.  



II.  Whether a TDIU is Warranted

The Veteran claims he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities, and therefore is entitled to a TDIU.

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis of 
individual unemployability, that is, when the disabled person is, 
in the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is only 
one service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected disabilities, 
at least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined rating 
to 70 percent or more.  Id.  Individual unemployability must be 
determined without regard to any non-service connected 
disabilities or the Veteran's advancing age.  38 C.F.R. §§ 
3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet these threshold minimum percentage 
standards set forth in 38 C.F.R. § 4.16(a), he still may be 
entitled to a TDIU on an extra-schedular basis, provided he is 
unable to secure or follow a substantially gainful occupation by 
reason of his service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 
4 Vet. App. 225 (1993).  Thus, the Board must assess whether 
there are circumstances in the Veteran's case, apart from any 
non-service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van Hoose, 
supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).



While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment."  
And in this context, the Court noted the following standard 
announced by the United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran 
may be considered as unemployable upon termination of employment 
that was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.



That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Moreover, the degree of impairment in 
occupational functioning that is generally deemed indicative of 
unemployability consists of a showing that the Veteran is indeed 
"[in]capable of performing the physical and mental acts required 
by employment," and is not based solely on whether the Veteran is 
unemployed or has difficulty obtaining employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Rather, the record must 
demonstrate some factor that takes his situation outside the norm 
since the VA rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain and 
keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15.

In this particular case at hand, the Veteran's service-connected 
disabilities are bilateral pes planus, rated as 30-percent 
disabling; bilateral tinea pedis, rated as non-compensable (i.e., 
0-percent disabling); and major depressive disorder with features 
of dysthymic disorder, also rated as non-compensable.  
Effectively since October 8, 1993, he has had a combined rating 
of 30 percent.  38 C.F.R. § 4.25.  So he does not have sufficient 
ratings to satisfy the threshold minimum requirements of 38 
C.F.R. § 4.16(a) for consideration of a TDIU.  But, as mentioned, 
he can still show his entitlement to this benefit by establishing 
his unemployability under the special alternative provisions of 
§ 4.16(b).  See also 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

On his June 2001 TDIU application (VA Form 21-8940), the Veteran 
indicated he had worked for a bank from January 1997 to November 
1999.  He also specifically acknowledged that he did not leave 
his last job as a clerk with the bank due to his service-
connected disabilities (instead, for other reasons), and that he 
had not tried to obtain other employment since November 1999.  
Additionally, in a letter addressed to his Congressman also dated 
in June 2001, the Veteran indicated he previously had worked as a 
resident counselor in a halfway house from 1990 to 1993, and then 
worked as a data entry clerk until 1999 when he suffered a 
heart attack.  Thereafter, he was awarded Social Security 
disability, beginning in November 1999, for his myocardial 
infarction and back disorders, so not because of service-
connected disabilities.

The Veteran's VA treatment records dated from August 1983 to June 
2004 discuss his bilateral pes planus, bilateral tinea pedis, and 
major depressive disorder with features of dysthymic disorder, as 
well as his other, nonservice-connected disabilities, but do not 
indicate whether he is capable of obtaining and maintaining 
substantially gainful employment.  Further, while he had a VA 
compensation examination in June 2002, that examiner also did not 
render an opinion as to the Veteran's ability to obtain or 
maintain substantially gainful employment as a result of his 
disabilities.  Additionally, this determinative issue also was 
not addressed in the Board's April 2008 decision and remand, 
which in turn prompted the Board to again remand this claim in 
January 2010.  

Therefore, in compliance with the Board's January 2010 remand 
directives, the Veteran had additional VA compensation 
examinations to reassess the severity of his service-connected 
disabilities to specifically determine whether these disabilities 
(and only these disabilities) render him incapable of obtaining 
and maintaining substantially gainful employment.  

The first of these requested examinations, which occurred in July 
2010, was to specifically determine the severity of his major 
depressive disorder with features of dysthymic disorder, 
especially in terms of whether it and the other service-connected 
disabilities rendered him incapable of securing and maintaining 
substantially gainful employment.  The July 2010 VA examiner 
reviewed the evidence in this case for the pertinent history 
concerning the Veteran's mental health and evaluated him 
personally.  This VA examiner determined there was no 
"significant impairment in the Veteran's basic cognitive 
functioning" but that he was only marginally cooperative with 
the examination.  The examiner stated the Veteran has been 
unemployed since 1999, when he suffered a heart attack.  However, 
it was noted that there is no indication in the claims file 
that he had made any effort since to go through a vocation 
rehabilitation program following the heart attack.  This examiner 
also concluded the Veteran would be "capable of returning to 
work with appropriate motivation, although he may not be able to 
handle a task which requires extensive physical labor."

The additional VA examination to reassess the severity of the 
remaining 
service-connected disabilities was in August 2010.  This 
additional VA examiner was asked to evaluate the disabilities 
concerning the Veteran's feet.  Concerning the disorders of 
bilateral pes planus (flat feet) and bilateral tinea pedis 
(Athlete's feet), the examiner noted functional limitations 
concerning the Veteran's ability to walk, run or stand.  
Specifically, it was determined he cannot walk more than one to 
two blocks, cannot run at all, and is unable to stand for more 
than half an hour at a time.  However, it was also noted that he 
did not require the use of any assistive devices.  As for the 
tinea pedis, the Veteran stated he suffers from flare-ups one to 
two times a year, but that he does not use either over-the-
counter or prescription medications to treat this condition.  The 
examiner opined that, while it is clear the Veteran "could not 
obtain and maintain substantially gainful employment in a 
moderately physical job," given the physical limitations noted 
above, it is "unclear as to why [he] could not maintain and 
obtain gainful employment in a sedentary job due to the 
limitations of his feet."  This examiner therefore concluded the 
Veteran was not precluded from obtaining and maintaining all 
forms of substantially gainful employment, just admittedly some.

So while it is true, according to these two VA examiners, who are 
qualified to make this important determination, that the Veteran 
cannot work at just any job (namely, any requiring physical-type 
labor), all forms of substantially gainful employment are not 
precluded, such as a sedentary-type job - albeit so long as he 
is provided a work environment that is conducive to his service-
connected disabilities, especially his bilateral pes planus.  He 
indicated during his July 2010 VA examination that he had 
completed two associate degrees in human services and business, 
so presumably he has education and training that would permit him 
to reenter the workforce in a job more commensurate with the 
severity of his service-connected disabilities, prior training 
and work experience.  As the Court has stated, the record must 
reflect some factor that takes a particular case outside the norm 
in order for a claim for individual unemployability benefits to 
prevail.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The mere fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  Id.  The question is whether 
he is capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  And in this 
particular instance, the VA examiners have indicated the Veteran 
is not precluded or restricted from all forms of employment that 
may be considered substantially gainful.

Additionally, the Board notes that the determination by the SSA 
that the Veteran is totally disabled as a result of his 
myocardial infarction and back disorders is not tantamount to 
concluding that his service-connected disabilities preclude him 
from working.  As noted above, the July and August 2010 VA 
examination reports include medical opinions that his service-
connected disabilities do not preclude sedentary work.  And, in 
any event, this SSA finding, while relevant and 
probative evidence to be considered, is not altogether 
dispositive of his claim for a TDIU with VA.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's 
favorable determination, while probative evidence to be 
considered in the claim with VA, is not dispositive or altogether 
binding on VA since the agencies have different disability 
determination requirements).  Moreover, the disabilities on which 
the SSA based their favorable determination - namely, the heart 
attack (precipitating coronary artery disease) and back 
disorders, are not service-connected disabilities.  And, indeed, 
the Veteran's attempts to establish service connection for these 
additional disabilities have failed, so they cannot be cited as 
grounds or reasons he should receive a TDIU because only service-
connected disabilities may be considered in making this 
determination.

Therefore, the Board cannot grant this TDIU claim because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 
5107; 38 C.F.R. § 4.3.  There is simply insufficient evidence for 
concluding the Veteran is incapable of obtaining and maintaining 
substantially gainful employment if only his service-connected 
disabilities are considered.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992); Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from Bowling.  
In Bowling, according to the Court, there was, at least, a 
plausible basis in the record for concluding the Veteran was 
unable to secure and follow a substantially gainful occupation 
due to a service-connected disability.  The Court held that, 
where there is plausible evidence that a claimant is unable to 
secure and follow a substantially gainful occupation and where 
the Board has not relied on any affirmative evidence to the 
contrary, the Court will reverse the Board's determination, as a 
matter of law, that the Veteran's case is ineligible for 
consideration under § 4.16(b) by referral to the Compensation and 
Pension (C&P) Director.  But here, unlike in Bowling, the Veteran 
has not submitted supporting evidence of unemployability based on 
the current service-connected disabilities, alone, and the 
evidence on file has been found to instead provide probative 
evidence against this claim.

The totality of the evidence of record does not show the 
Veteran's disability picture to be so exceptional or unusual as 
to warrant referring this case to the Director of VA's C&P 
Service or other appropriate authority for consideration of a 
TDIU on an extra-schedular basis under 38 C.F.R. §§ 3.321(b), 
4.16(b).  See also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) 
and Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


